DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 3, 6, 7, 9, 11-12, 15-16 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the tunnel diode dielectric layer has a thickness that is equal to or less than 4 nm, and the charge storage structure has a thickness that is greater than the thickness of the tunnel diode dielectric layer; while in regard to claim 6, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the charge storage electrode is spaced apart from the tunnel diode electrode by a distance equal to or less than 100 nm; while in regard to claim 7, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the charge storage electrode has a substantially circular shape, and the tunnel diode electrode completely laterally surrounds a periphery of the charge storage electrode; while in regard to claim 9, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the tunnel diode electrode has a substantially circular shape, and the charge storage electrode completely laterally surrounds a periphery of the tunnel diode electrode; while in regard to claim(s) 11-12, the pertinent prior art of record does not .
Claim(s) 8, 10 and 19-20 depend from claim(s) 7, 9 and 18, and as such are also objected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 6310798 to Morimoto (“Morimoto”).
As to claim 1, Morimoto teaches A device (As found in at least FIG. 6), comprising: a substrate (21 in FIG. 6); a charge storage device on the substrate (As found in at least FIG. 6: storage device 8 on substrate 21; also see Column 7, line 10), the charge storage device including: a charge storage structure on the substrate, and a charge storage electrode on the charge storage structure (As ly from the charge storage electrode 110 (emphasis added); and while the ordinary meaning of surround, as given by the Merriam Webster Dictionary, 10th edition, is neighboring, nearby, near, local adjoining, adjacent, bordering, abutting, encompassing, skirting, etc., at least [0034] in the specification of the present Application provides a relevant definition: “The doped region 114 has a higher concentration of the dopants (whether p-type or n-type) than the surrounding portions (e.g., a bulk region) of the substrate 102” (emphasis added), also refer to FIGS. 3B-3C; therefore, one of 10a or 8 surrounds laterally the other of 8 or 10a, as found in at least FIG. 6 of Morimoto).
claim 13, the method is inherently taught by the apparatus; moreover, 2173.05(p) of the MPEP provides, in brief and saliently: A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. (emphasis added)
As to claim 17, see rejection to at least claim 1; moreover, Morimoto teaches substrate 21 having a doped region, as found in at least FIG. 6 and Column 6, line 61: P-type silicon substrate 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6310798 to Morimoto (“Morimoto”) in view of U.S. Patent/Publication No. 20200105782 to Guo et al. (“Guo”).  
As to claim 2, while Morimoto teaches substantially the claimed invention including a charge storage device, Morimoto may not expressly teach the structure of such charge storage.
Yet, relevantly and complementarily, in the art of memory device comprising charge storage, Guo teaches wherein the charge storage structure includes a first oxide layer, a nitride layer on the first oxide layer, and a second oxide layer on the nitride layer (As found in at least [0020]: charge storage layer 102 may be a composite layer of oxide/nitride/oxide (ONO)).
Morimoto and Guo are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: charge storage devices to hold charge.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Morimoto as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Guo also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: charge storage device are varied in their structure, some include a dielectric between conductive plates, others include floating nodes, others 
Therefore, it would have been obvious to combine Morimoto with Guo to make the above modification.
As to claim 14, see rejection to claim(s) 2 and 13.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6310798 to Morimoto (“Morimoto”) in view of U.S. Patent/Publication No. 20190019802 to Yoo (“Yoo”).  
As to claim 4, while Morimoto teaches a charge storage electrode, such electrode may not be described as to its built.
However, relevantly and complementarily, Yoo teaches wherein the charge storage electrode is a multi-layer structure including tantalum nitride (TaN), titanium aluminide (TiAl), and aluminum (Al) (As found in at least Claim 11: electrode comprises and consists of titanium, tantalum and aluminum and combinations thereof).
Morimoto and Yoo are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: charge storage devices and electrodes thereof.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Morimoto as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Yoo also as set forth in this Office action and as 
Therefore, it would have been obvious to combine Morimoto with Yoo to make the above modification.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6310798 to Morimoto (“Morimoto”) in view of U.S. Patent/Publication No. 20190019802 to Yoo (“Yoo”), and further in view of CN1787224 A to Long (“Long”).
As to claim 5, while Morimoto teaches a tunnel diode electrode, such electrode may not be described as to its built.
However, relevantly and complementarily, Long teaches wherein the tunnel diode electrode is a multi-layer structure including tantalum nitride (TaN), titanium aluminide (TiAl), and aluminum (Al) (Under “FIG. 4 and FIG. 5” teachings in the Description: “tunneling diode. gap wall side electrode 321 formed on the upper surface of the second metal layer 313 the material is applied to the electrode 321, for example comprising titanium nitride, tantalum nitride, tantalum, titanium nitride, aluminum, and tantalum”).
 and Yoo and Long are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: charge storage devices and electrodes thereof.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Morimoto as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Yoo and Long also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: an charge storage and/or a tunnel diode device requires a means to complement to the rest of a system, a means of connecting; such means could be an electrode and such electrode advantageously may be built out of electrically conductive elements such as Ti, Ta and Al. 
Therefore, it would have been obvious to combine Morimoto with Yoo and Long to make the above modification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim(s) 1 and 11 of U.S. Patent No. 10868158; as being unpatentable over at least claim(s) 1 and 10 of U.S. Patent No. 10651300. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter; in brief and saliently: a device comprising: a substrate having a doped region; a charge storage device on the substrate, the charge storage device including: a charge storage structure on the substrate, and a charge storage electrode on the charge storage structure; a tunnel diode on the substrate adjacent to the charge storage device, the tunnel diode including: a tunnel diode dielectric layer on the substrate, and a tunnel diode electrode on the tunnel diode dielectric layer; wherein one of the charge storage electrode or the tunnel diode electrode laterally surrounds the other of the charge storage electrode or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827